Citation Nr: 1623291	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-00 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a skin disorder of the bilateral feet.

2. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.

In October 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC. A transcript of his testimony is associated with the electronic record.

These matters were previously remanded in January 2014 for further development and adjudication. The matter has been returned to the Board for appellate review. However, the Board once again remands the matters for further development. 

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems. Accordingly, any future consideration of the appellant's case should be applied to those electronic records.

The issue of pes planus of the bilateral feet has been raised by the record in the October 2013 video conference hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

I. Service Connection for a Skin Disorder of the Bilateral Feet

The Veteran contends that he has callouses, along with other issues with his feet, as a result of his military service. At the October 2013 video conference hearing, the Veteran stated that he has had his callouses shaved off of his feet at the VA medical center on multiple occasions. Furthermore, the Veteran has been provided inserts for his shoes. The Veteran contends that he began to receive treatment for the build-up of callouses on his feet while in service.

VA treatment records indicate that the Veteran received treatment for his feet in March 1996, January 2004, February 2005, January 2011. VA treatment records describe the Veteran's feet as having "white, scaly skin on the sides of the heels." In addition, service treatment records from October 2009 indicate treatment for foot pain related to enlarged toenail, diagnosed as onychomycosis.

In January 2014, the Board remanded this matter along with psoriasis of the trunk, neck, and arms, for a VA examination and opinion of the Veteran's skin disabilities. In accordance with the remand directives, in March 2014, the Veteran was afforded a VA examination of his skin disabilities. After an examination of the Veteran's face, neck, and hands, the March 2014 examiner diagnosed the Veteran with tinea versicolor. The Veteran was granted service connection for his tinea versicolor, claimed as psoriasis of the torso, arms, and neck, in a March 2014 rating decision.

However, the Veteran's skin disorder of the bilateral feet has not been developed or addressed. The March 2014 VA examination report does not include an examination of the Veteran's feet. Instead, the report only outlines the Veteran's skin disability as it relates to his face, neck, and hands. Moreover, the examination report does not mention the Veteran's assertions regarding the Veteran's perceived symptoms and skin disorder of his bilateral feet.

Therefore, in order to sufficiently comply with the previous remand directives, the Board remands this matter for a VA examination and opinion to specifically address the Veteran's skin disorder of the bilateral feet. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders); see also See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter). 

II. Service Connection for an Acquired Psychiatric Disorder, to Include Anxiety
 
In January 2014, the Board remanded this matter for a VA examination and opinion. In accordance with the remand directives, the Veteran was provided a VA psychiatric examination in March 2014. The March 2014 examiner diagnosed the Veteran with depressive disorder, NOS, and anxiety disorder, NOS. 

The examiner opined that the Veteran's depressive disorder and anxiety disorder "were neither caused nor aggravated by his military service." Instead, the examiner found that the Veteran's self-report and VA treatment records indicate the onset of significant mental health issues in adolescence, with a suicide attempt and psychiatric treatment at the age of 15. The March 2014 examiner noted that there is no evidence that the Veteran's mental health condition had its onset during active service or is otherwise related to the Veteran's military service.

The Veteran's entry-examination does not show a pre-existing psychiatric disorder. However, the March 2014 VA examiner attributes the Veteran's psychiatric disorders to his adolescence, and therefore, opines that the Veteran's acquired psychiatric disorders pre-existed his military service.

Accordingly, if a disorder was not "noted" upon entering service, the law requires that the VA show clear and unmistakable evidence that the preexisting injury preexisted service and was NOT aggravated by service in order to overcome the presumption of soundness.  The record indicates that there is clear and unmistakable evidence that the psychiatric disorders preexisted service.  However, the finding of no evidence of aggravation by service as indicated in the VA examination report is not sufficient. A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015). 

Therefore, the Board remands this matter for an addendum opinion concerning whether there is clear and unmistakable evidence that the Veteran's pre-existing acquired psychiatric disorders were not aggravated by the Veteran's service. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (defining "clear and unmistakeable evidence" as evidence that is obvious, manifest, and undebatable).

Accordingly, the case is REMANDED for the following action:

1. Obtain any ongoing VA treatment records related to the Veteran's skin disability of his bilateral feet and/or the Veteran's acquired psychiatric disorders, and associate them with the claims file.

2. Thereafter, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of any skin disorder of the bilateral feet. The electronic claims file, to include the Veteran's service treatment records, lay statements, and treatment records, must be reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner is to offer an opinion as to the following question: whether it is at least as likely as not (50 percent or more probability) that the any skin disorder of the bilateral feet had its onset during service or is otherwise related to service.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's assertions. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Refer the case back to the VA examiner who performed the March 2014 VA psychiatric examination (or suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's current acquired psychiatric disorders, to include anxiety. The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

Based upon a review of the relevant evidence of record, the VA examiner should answer the following question: was the preexisting acquired psychiatric disability clearly and unmistakably not aggravated by the Veteran's service?

Clear and unmistakable evidence is evidence that is obvious, manifest, and undebatable.

The term "aggravated" in this context refers to a permanent worsening of the underlying condition beyond the natural progress of the disease, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. Ensure that the examination reports are adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims. If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






